UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File No. 333-120490 B GREEN INNOVATIONS, INC. (Exact name of the Registrant as specified in Charter) New Jersey 20-1862731 (State of Incorporation) (I.R.S. Employer ID Number) 750 Highway 34, Matawan, New Jersey (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone No. including Area Code: 732-441-7700 Securities registered under 12(b) of the Exchange Act:None Securities registered under Section 12(g) of the Exchange Act: None Indicateby checkmark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by checkmark whether the registrant is a shell company (as defined in Rule 12b-2 of the Securities Act).Yeso No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yeso Nox Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate the number of shares outstanding of the issuer's common stock, as of the latest practical date: 605,609,870 shares of Class A Common stock, no par value as of May, 10 2011. Table of Contents B GREEN INNOVATIONS, INC TABLE OF CONTENTS Part I – Financial Information Page Item 1. Condensed Financial Statements (Unaudited): 1 Condensed Balance Sheets – March 31, 2010 and December 31, 2009 1 Condensed Statements of Operations - Three Months Ended March 31, 2010 and 2009 2 Condensed Statements of Cash Flows - Three Months Ended March 31, 2010 and 2009 3 Notes to Condensed Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Result of Operations 22 Item 4T. Controls and Procedures 24 Part II – Other Information Item 5. Other Information Item 6. Exhibits 25 Signatures 26 Index of Exhibits 27 Table of Contents Item 1.CONDENSED FINANCIAL STATEMENTS (Unaudited) B GREEN INNOVATIONS, INC. CONDENSED BALANCE SHEETS (Unaudited) ASSETS March 31, December 31, Current assets: Cash and cash equivalents $ $ Marketable securities, at fair value - Accounts receivable Inventories Note receivable Prepaid expenses and other current assets Total current assets Property, plant and equipment, net Intangible assets, net of accumulated amortization Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) Current liabilities: Accounts payable and accrued expenses $ $ Due to related parties Deferred maintenance contracts Notes payable to related parties Total current liabilities Stockholders' equity (deficit): Preferred stock, $1.00 par value; authorized 1,000,000 shares; 10,000 sharesdesignated as follows;990,000 available for further designation Series A 3% Secured Preferred Stock; $1,000 stated value, 10,000 shares authorized; 1,606 shares issued and outstanding at at March 31, 2011 and 2,663 shares issued and outstanding at December 31, 2010 1,605,546 2,663,210 Common stock: Class A – no par value; authorized 10,000,000,000 shares; 605,609,870 shares issued and 604,415,387 outstanding and 1,194,483 in escrow at March 31, 2011 and December 31, 2010 1,090,306 1,090,306 Class B - $.01 par value; authorized 50,000,000 shares; 99,858 shares issued and outstanding at March 31, 2011 and 115,025 issued and outstanding at December 31, 2010 999 1,150 Class C - $.01 par value; authorized 20,000,000 shares; no shares issued and outstanding - - Additional paid-in capital Accumulated deficit ) ) Total stockholders' equity (deficit) ) Total liabilities and stockholders' equity (deficit) $ $ See accompanying notes to condensed consolidated financial statements 1 Table of Contents B GREEN INNOVATIONS, INC. CONDENSED STATEMENTS OFOPERATIONS (Unaudited) Three Months Ended March31, 2011 March31, 2010 Net sales $ $ Cost of sales Gross profit Operating expenses: Selling, general and administrative expenses Impairment of assets - Total operating expenses Loss from operations ) ) Other income (expense): Interest income Interest expense ) ) Other income Gain from extinguishment of derivative - (Loss) gain on valuation of derivative - ) Total other income (expense) Income (loss) from operations before provision for income taxes ) Provision for income taxes - - Net income (loss) $ ) $ Basic income (loss) per common share $ ) $ Diluted income (loss) per common share $ ) $ Weighted average shares outstanding Basic Diluted See accompanying notes to condensed consolidated financial statements 2 Table of Contents B GREEN INNOVATIONS, INC. CONDENSED STATEMENTS OF CASH FLOWS (Unaudited) Three Months Ended Cash flows from operating activities: March 31, 2011 March 31,2010 Net income (loss) $ ) $ Adjustments to reconcile net gain (loss) to net cash used in operating activities: Depreciation and amortization Impairment of assets - Loss on valuation of derivative - Gain on extinguishment of derivative liability - ) Changes in assets and liabilities: Increase in accounts receivable ) ) Decrease in inventories - Decrease (increase) in prepaid expenses ) Increase in notes receivable ) - Increase in accounts payable and accrued liabilities Increase in amounts due to related parties Increase (decrease) in deferred maintenance contracts ) Net cash (used in) provided by operating activities ) Cash flows from investing activities: Purchases of marketable securities ) - Net cash used in investing activities ) - Cash flows from financing activities: Repurchase of Class B Common Stock ) - Net proceeds from sale of Series A Preferred Stock - Net cash (used in) provided by financing activities ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ During the period, cash was paid for the following: Taxes paid $
